DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on January 21, 2021.  Claims 1, 8, and 15 have been amended.  No claims have been canceled.  Claims 21 and 22 have been added.  Therefore, Claims 1-22 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   The Instant application claims the benefit under 35 U.S.C. 119(e) of United States Provisional Application Serial Number 62/598,299 filed December 13, 2017.

Examiner Note
The examiner would like to note that the applicant has stated in Page 7 of the REMARKS that Claims 10 and 11 were canceled.  Upon inspection of the 

Response to Arguments
The Objection of Claim 15 has been withdrawn due to the applicant’s amendment to the Claims.

The Rejection of Claims 1-20 under 35 U.S.C. 101 has been withdrawn due to the applicant’s amendments to the claims.  

The applicant argues in Page 8 of the REMARKS that Ali does not teach using a trained machine learning method. The examiner respectfully disagrees.  Ali discloses using a trained data model (¶0010, ¶0032, ¶0134).  

The applicant’s arguments in Page 8 of the REMARKS stating that Ali does not teach determining that the typeclass also applies to a second column included in a second database table in response to a probability of a correspondence between respective data value or data formats in the column and the second column satisfying a threshold; determining, to join the column and the second column in response to: the determination that the typeclass also applies to the second column; and a historical frequency of joining the one or more columns exceeding a second threshold have been considered and are persuasive.    However, upon further consideration, a new ground(s) of rejection is made in view of HE et al. (Pub. No.: US 2016/0350369 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (Pub. No.: US 2019/0079978 A1), hereinafter Ali, and further in view of HE et al. (Pub. No.: US 2016/0350369 A1), hereinafter HE.

As for Claim 1, Ali teaches of a system (¶0026, a system) comprising: one or more processors (¶0026, processor); and a memory (¶0026, memory) storing instructions that, when executed by the one or more processors (¶0027, instructions executable by a processor), cause the system to perform: 

determining a column of a first database table (¶0001, databases composed of data tables; ¶0002, The data table includes at least one column and at least one row. For example, a sales data table may include a particular row with a first entry (e.g., "Joe") corresponding to a first column (e.g., "First Name"), a second entry (e.g., "Apple") corresponding to a second column (e.g., "Product"), and a third entry (e.g., "12") corresponding to a third column (e.g., "Quantity Purchased").) to be annotated (¶0035, the annotation data generator 106 receives (or accesses) the data table 140 stored at the data source 122. For example, a user of the computing device 102 may activate the annotation data generator 106 and may select the data table 140 for analysis), the first database table including a set of columns and rows of a dataset (¶0031, The data source 122 may include one or more servers. The data source 122 is configured to store one or more data tables, such as an illustrative data table 140. The data table 140 includes at least one column and at least one row);

using a trained machine learning model (¶0010, ¶0032, ¶0134, using a trained data model): 

determining a typeclass that applies to the column of the first database table, wherein the typeclass describes values stored in the column (¶0036, The ontology class detector 110 identifies a particular class (e.g., "Person") of the ontology 130 that corresponds to the first column 142. For example, the ontology class detector 110 identifies the particular class (e.g., "Person") in response to determining that a column header (e.g., "First Name") of the first column 142 corresponds to an instance of the particular class (e.g., "Person") in the ontology 130); and 

annotating the column based on the determined typeclass (¶0041, The ontology class detector 110 generates column annotation data 162 indicating that ; 

determining that the typeclass also applies to a second column included in a second database table (¶0147, the query analyzer 108 determines that a foreign term (e.g., "store ABC") of the second predicate terms (e.g., "from the store ABC") does not appear to match any columns or entry values of the data table 140. The query analyzer 108, in response to determining that the table metadata 144 indicates that a third particular column (e.g., the "StoreID" column) of the data table 140 corresponds to a REF field type (e.g., a foreign key) of a second data table, determines whether the foreign term (e.g., "store ABC") 

Ali does not explicitly teach determining that the typeclass also applies to a second column included in a second database table in response to a probability of a correspondence between respective data value or data formats in the column and the second column satisfying a threshold; determining, to join the column and the second column in response to: the determination that the typeclass also applies to the second column; and a historical frequency of joining the one or more columns exceeding a second threshold.
However, HE does explicitly teach explicitly teach determining that the typeclass also applies to a second column included in a second database table in response to a probability of a correspondence between respective data value or data formats in the column and the second column satisfying a threshold; determining, to join the column and the second column in response to: the determination that the typeclass also applies to the second column; and a historical frequency of joining the one or more columns exceeding a second threshold (HE ¶0002, ¶0026, ¶0033, ¶0075, Statistical co-occurrence scores for the identified pairs of values are determined based on historical co-occurrence data. The determined statistical co-occurrence scores are used for predicting, by a processor associated with a computing device, a semantic relationship between the at least two data sets; HE ¶0011, examples of the disclosure enable performing semantic join operations (e.g., "sema-join") on data in different representations. The data is stored in a plurality of tables having rows and columns of values. For example, in a spreadsheet environment, a user 126 may want to join one table with a subject column country-code, with another table with a subject column country-name. Traditional systems (e.g., performing equi-join) cannot handle such joins automatically, and the user 126 typically has to manually find an intermediate mapping table in order to perform the desired join. Aspects of the disclosure provide an automated system that predicts and/or infers a join relationship to facilitate semantic joins on the data in different representations (e.g., same set of columns in two tables using different representations or a related set of columns in two tables using different representations). The join relationship is predicted or inferred using statistical co-occurrence scores which are determined based on historical co-occurrence data).


As for Claim 2, the combination of Ali and He further teaches the system of claim 1 as disclosed above, wherein the typeclass describes metadata information for the one or more columns (Ali ¶0053, the ontology class detector 110 determines that a particular column correspond to a particular class of the ontology 130 in response to determining that the table metadata 144 indicates that the particular column corresponds to a particular field type and that the ontology 130 indicates that the particular field type corresponds to a data type of the particular class. For example, the ontology class detector 110 determines that the "Row ID" column corresponds to the "ID" class in response to determining that the field type of the "Row ID" column corresponds to the "ID" field type and that the ontology 130 indicates that the "ID" field type corresponds to a data type of the "ID" class).

As for Claim 3, the combination of Ali and He further teaches the system of claim 2 as disclosed above, wherein the metadata information describes a data type corresponding to data values in the one or more columns (Ali ¶0057, The reference/ID detector 204 of the data type detector 112 determines whether an entry corresponds to one of the "REF" data type or the "ID" data type. For example, the reference/ID detector 204 determines that an entry of a particular column (e.g., the "Row ID" column) corresponds to the "ID" data type in response to determining that the table metadata 144 indicates that the particular column corresponds to the "ID" field type. Similarly, the reference/ID detector 204 determines that an entry of a particular column (e.g., the "Store ID" column) corresponds to the "REF" data type in response to determining that the table metadata 144 indicates that the particular column corresponds to the "REF" field type).

As for Claim 4, the combination of Ali and He further teaches the system of claim 2 as disclosed above, wherein the metadata information describes a data format corresponding to data values in the one or more columns (Ali ¶0058, The numeric data detector 206 is configured to determine whether an entry 

As for Claim 5, the combination of Ali and He further teaches the system of claim 1 as disclosed above, wherein the typeclass is associated with one or more data validations (Ali ¶0082, the datetime detector 508 determines that an entry of a particular column (e.g., the "Date of Purchase" column) corresponds to the datetime data type in response to determining that a value of the entry satisfies a regular expression corresponding to a datetime value. For example, the datetime detector 508 determines that the entry of the particular column corresponds to the datetime data type in response to determining that the value (e.g., "1/10/2016") of the entry satisfies a first regular expression corresponding to a date value, a second regular expression corresponding to a time value (e.g., .

As for Claim 6, the combination of Ali and He further teaches the system of claim 5 as disclosed above, wherein the data validations are automatically applied to validate values stored in the one or more columns (Ali Abstract, ¶0009, and ¶0183, automatically generating, at a processor of a computing device, annotation data indicating that a column of a data table corresponds to a particular class of an ontology. For example, the annotation data generator 106 generates the annotation data 160 indicating that the first column 142 of the data table 140 corresponds to a particular class (e.g., the "Person" class) of the ontology 130, as described with reference to FIG. 1).

As for Claims 8-13, they contain limitations that are analogous to those of Claims 1-6 above.  Therefore, Claims 8-13 are rejected under the same grounds of rejection as claims 1-6.  



As for Claim 21, the combination of Ali and He further teaches the system of claim 1 as disclosed above, wherein the probability of the correspondence between respective data values or data formats in the column and the second column is determined based on patterns of data entries in the column and the second column (Ali ¶0059, ¶0082-0086, ¶0124, determines that a column satisfies a regular expression (Pattern)). 

As for Claim 22, the combination of Ali and He further teaches the system of claim 21 as disclosed above, wherein the patterns include relative positions of signs in the data entries (Ali ¶0059, ¶0082-0086, ¶0124, determines that a column satisfies a regular expression (Pattern).  The regex is a sequence of characters that specify a pattern .  For example, in the case of date, the regular expression could validate a date to dd/mm/yyyy.  The relative position of the signs matters in the case of regular expressions).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali and He as applied to claims 1 and 8 above, and further in view of Cheng et al. (Patent No.: US 6,356,896 B1), hereinafter Cheng.

As for Claim 7, the combination of Ali and He further teaches the system of claim 1 as disclosed above.
The combination of Ali and He does not explicitly teach wherein the instructions further cause the system to perform: joining the first database table with at least one second database table based at least in part on the one or more annotated columns
However, Cheng  does teach wherein the instructions further cause the system to perform: joining the first database table with at least one second database table based at least in part on the one or more annotated columns (Cheng Figures 2 and 3 and Col 5 lines 20-55, as the tables are joined by the columns that are labeled differently but pertain to the same data)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the annotation system of Ali with Cheng’s data visualization system in order to identify tables that may potentially be joined. The data visualization system 112 may perform 

As for Claim 14, it contains limitations that are analogous to those of Claim 7 above.  Therefore, Claim 14 is rejected under the same grounds of rejection as claim 7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/04/2021